                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRIAN BULLOCK,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            No. 4:19-CV-119 NAB
                                                  )
FRANKLIN COUNTY ADULT                             )
DETENTION CENTER, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the amended complaint filed by pro se

plaintiff Brian Bullock. On March 26, 2019, the Court granted plaintiff’s motion to proceed in

forma pauperis but ordered that plaintiff file an amended complaint. For the reasons stated

below, the Court will dismiss this action without prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a
complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

(1972). A “liberal construction” means that if the essence of an allegation is discernible, the

district court should construe the plaintiff’s complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                           Background

       Plaintiff, currently being held at the Fulton Reception and Diagnostic Center (“FRDC”)

in Missouri, filed his initial complaint in the District of Arizona on December 4, 2018, and it was

transferred to this Court on January 29, 2019. Plaintiff also filed an “Application for Leave to

Proceed In Forma Pauperis,” which was construed by the Court as a motion and granted.

       Plaintiff brought his initial complaint in this matter under 42 U.S.C. § 1983, alleging

violations of his civil rights against five defendants: (1) the Franklin County Adult Detention

Center (“FCADC”); (2) Steve Pelton (Sheriff at FCADC); (3) Stacy Carty (Sargent at FCADC);

(4) Darren Vest (prisoner at FCADC); and (5) Jerry Carty (Sargent at FCADC). Plaintiff’s

complaint allegations were all based on an alleged assault by his cellmate Darren Vest and the

lack of timely medical treatment he received following the assault.



                                                 2
        On March 26, 2019, the Court reviewed plaintiff complaint under 28 U.S.C. § 1915 and

found that it failed to state claim upon which relief could be granted. However, because plaintiff

is proceeding pro se, the Court allowed plaintiff the opportunity to submit an amended

complaint. But the Court warned plaintiff that the amended complaint would again be reviewed

under § 1915.

        Plaintiff submitted an amended complaint on April 8, 2019.

                                      Amended Complaint

        Plaintiff’s amended complaint, brought under 42 U.S.C. § 1983, names only three

defendants: (1) Stacy Carty (Sargent/Deputy Sheriff); (2) Jerry Carty (Sargent/Deputy Sheriff);

and (3) Darren Vest (prisoner at FCADC). Stacy and Jerry Carty (husband and wife) are both

named in their official capacities only, while Darren Vest is named in his individual capacity

only.

        The factual allegations of the amended complaint are essentially the same as the initial

complaint. Unbeknownst to plaintiff, while he was at video court on October 11, his cellmate

Darren Vest assaulted two other inmates. After court, he was sent back to his cell where Vest

was located. Plaintiff fell asleep and was awoken by Vest poking his eye and hitting him in the

face repeatedly.

        Plaintiff claims that defendant Stacy Carty violated FCADC policy by locking him in a

cell with an inmate who had just assaulted other inmates. According to plaintiff, policy requires

that an inmate be isolated after the first assault. Plaintiff also claims he was in “protective

custody” at the time of the assault. Plaintiff asserts that he was in a lot of pain after the assault

but that Stacy Carty would not let him go to the emergency room. Stacy Carty also encouraged

him not to “press charges” because it would be more paperwork for her. Following Stacy



                                                 3
Carty’s work shift at FCADC, her husband Jerry Carty began his work shift. Plaintiff alleges

that Jerry Carty also denied him medical treatment for seventeen (17) hours, despite plaintiff

begging him all night long for medical care.

         Plaintiff states that his right orbital bone was fractured and severely bruised due to the

assault by Vest. Plaintiff alleges the lasting effects of the incident are headaches, occasional

blurry vision, nightmares, and PTSD.                For relief, plaintiff wants all charges (and pending

charges) against him dropped.1 He would also like 25.5 million dollars in damages.

                                                    Discussion

         The Court finds that plaintiff’s amended complaint fails to state a claim upon which relief

can be granted and is therefore subject to dismissal under 28 U.S.C. § 1915(e)(2). Plaintiff’s

claims against cellmate Darren Vest fail because Vest is a private actor, not acting under color of

state law, as required for a claim brought under 42 U.S.C. § 1983. In addition, plaintiff fails to

state official-capacity claims against Stacy and Jerry Carty because he does not allege a policy or

custom of their employer which violated his constitutional rights.

         Section 1983 imposes liability on government actors acting under color of state law. 42

U.S.C. § 1983.         “Private actors may incur section 1983 liability only if they are willing

participants in a joint action with public servants acting under color of state law.” Johnson v.

Outboard Marine Corp., 172 F.3d 531, 536 (8th Cir. 1999). “[A] plaintiff seeking to hold a

private party liable under § 1983 must allege, at the very least, that there was a mutual

understanding, or a meeting of the minds, between the private party and the state actor.”

Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993). Here, plaintiff fails to allege facts

1
  Plaintiff’s request for release from the custody of the State of Missouri is not cognizable in a § 1983 action. This
relief is available only through a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Preiser v. Rodriguez, 411 U.S.
475, 489-90, 500 (1973) (“when a state prisoner is challenging the very fact or duration of his physical
imprisonment, and the relief he seeks is a determination that he is entitled to immediate release or a speedier release
from that imprisonment, his sole federal remedy is a writ of habeas corpus.”).

                                                          4
sufficient to give rise to the inference that Darren Vest, as a private actor, came to a mutual

understanding with any state actors to violate plaintiff’s constitutional rights.                          There is no

evidence that Vest conspired with anyone else in planning and executing the assault on plaintiff.

As a result, plaintiff’s § 1983 claim against Vest fails.

         Plaintiff’s allegations against Stacy and Jerry Carty can be interpreted as claims for

failure to protect and for deliberate indifference to his serious medical needs. However, he

brings the claims against the two defendants in their official capacities only. As the Court

warned plaintiff in its previous order, naming a government official in his or her official capacity

is the equivalent of naming the government entity that employs the official. To state a claim

against a government official in his or her official capacity, plaintiff must allege that a policy or

custom of the employer is responsible for the alleged constitutional violation.                               Monell v.

Department of Social Services, 436 U.S. 658, 690-91 (1978).

         Plaintiff states that Stacy and Jerry Carty are employed by the Franklin County Sheriff

Department.       ECF No. 8 at 2-3.            However, the amended complaint does not contain any

allegations that a policy or custom of the Sheriff Department was responsible for the alleged

violations of plaintiff’s constitutional rights. In fact, plaintiff alleges the opposite when he states

that a policy should have protected him from assault. According to plaintiff, Stacy Carty

violated policy by not isolating Vest after his first assault on other inmates.2 As for his deliberate

indifference claims, plaintiff does not state any Sheriff Department policy or custom that Stacy

and Jerry Carty were following when they delayed his medical treatment following the assault.



2
  To the extent that plaintiff’s allegations can be interpreted as a claim that Stacy Carty violated policy regulations, it
is well established that there is no federal constitutional liberty interest in having state officers follow state law or
prison officials follow prison regulations. Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (citing Kennedy v.
Blankenship, 100 F.3d 640, 643 (8th Cir. 1996)); see also Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997)
(failure to follow prison policy is not basis for § 1983 liability).

                                                            5
For these reasons, plaintiff’s official-capacity claims against Stacy and Jerry Carty fail to state a

claim for relief.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice pursuant

to 28 U.S.C. § 1915(e)(2).

        IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

        An Order of Dismissal will accompany this Memorandum and Order.

        Dated this 17th day of June, 2019.




                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 6
